CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports dated June 28, 2011 on Dreyfus Connecticut Fund, Dreyfus Maryland Fund, Dreyfus Massachusetts Fund, Dreyfus Minnesota Fund, Dreyfus Ohio Fund and Dreyfus Pennsylvania Fund for the fiscal year ended April 30, 2011 which are incorporated by reference in Post-Effective Amendment No. 55 to the Registration Statement (Form N-1A 33-10238 and 811-4906) of Dreyfus State Municipal Bond Funds. ERNST & YOUNG LLP New York, New York August 25, 2011
